Citation Nr: 0516985	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-00 470	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to continuing VA vocational rehabilitation 
training.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He was awarded the Combat Infantry Badge for his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) vocational and rehabilitation 
counseling staff at the Regional Office (RO) in Los Angeles, 
California, who denied the veteran continuing VA vocational 
rehabilitation services.


FINDING OF FACT

The veteran failed to cooperate with his individual written 
rehabilitation plan by missing the first day of class on two 
different occasions, resulting in his being dropped from the 
entire course both times; and in withdrawing from his courses 
in mid-term without a documented reason on another occasion.  


CONCLUSION OF LAW

The veteran's participation in a VA-sponsored vocational 
rehabilitation was properly terminated in May 1999 due to the 
veteran's unsatisfactory conduct and cooperation.  
38 U.S.C.A. §§ 3100, 3111 (West 2002); 38 C.F.R. §§ 21.190, 
21.198, 21.364, 21.362 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  A claimant must be informed 
of the evidence necessary to substantiate a claim, and of the 
claimant's and VA's respective obligations in identifying and 
obtaining different types of evidence, and be requested to 
submit any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  

In this case, the veteran has been informed of the procedures 
governing his claim by the vocational rehabilitation staff 
during his counseling sessions, on the phone, and in written 
notices.  He has been provided with the procedures for 
appeal, a November 2001 Statement of the Case, and an April 
2002 Supplemental Statement of the Case, in addition to 
written notification of each decision made on his claim 
throughout this process.  While the veteran has not been 
provided with a formal VCAA letter, the record demonstrates 
that he is actually aware of the type of evidence necessary 
to substantiate a claim, and of his obligations versus those 
of the VA in identifying and obtaining evidence.  The record 
is replete with the veteran's relevant submissions and also 
his relevant written and oral arguments in support of his 
claim.  Throughout the course of this appeal, he has proven 
himself to be a vociferous and ardent advocate on his own 
behalf, documenting over and again his strong sense of 
entitlement to the benefit sought.  Additionally, the Board 
notes that he has availed himself of the extremely able 
services and assistance provided by his accredited 
representative.  We therefore hold that the veteran's well-
demonstrated actual knowledge of claim procedures and the 
substantive issues involved in his claim renders any defect 
in the VA's notification to be irrelevant.

With regard to the VA's duty to notify, the veteran executed 
a written waiver of any defects in the VA's VCAA notification 
on March 3, 2004, the date of the hearing held before the 
undersigned Veteran's Law Judge.  The United States Court of 
Appeals for Veterans Claims (Court) has approved of informed 
claimants waiving their right to VCAA notification under 
certain circumstances.  In Janssen v. Principi, 15 Vet. App. 
370, 374 (2001), the Court held that a represented claimant 
may waive Court consideration on appeal of VCAA protections 
if that is his or her clearly stated, informed, and voluntary 
desire.  Also see McCutcheon v. Principi, 17 Vet. App. 559, 
560 (2004).  In this case the veteran is not before the 
Court, but before the Board.  

In accepting the veteran's waiver of VCAA notification, the 
Board is aware of the gravity of the decision.  However, in 
reaching this decision it is important to note that the 
veteran is represented by an accredited veteran's service 
organization, that he has amply demonstrated his 
understanding of his claim and the nature of the evidence 
required to support it, and that executed a clearly-stated, 
informed, and voluntary waiver of his right to VCAA 
notification.  Further, we observe that the veteran was 
provided with an explanation as to the reason for the denial 
of his claims in the November 2001 Statement of the Case and 
the April 2002 Supplemental Statement of the Case.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and private medical as well as school 
records identified by the veteran have been obtained in 
support of his claims, and that he has been provided with VA 
medical examinations pertaining to his employability.  The 
veteran's representative has submitted additional argument, 
but neither the representative nor the veteran have 
identified any additional evidence to be obtained prior to a 
decision on the veteran's vocational rehabilitation claims.  
He appeared at a hearing before the undersigned Veterans Law 
Judge in March 2004.

Thus, the Board finds that the veteran has submitted a valid 
waiver of his right to VCAA notification and that the VA has 
satisfied its duty to assist him in the evidentiary 
development of his claims.  

Under the circumstances of this case, a remand of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal at this point is not 
prejudicial to the veteran.  

Governing Law and Regulations

Under 38 U.S.C.A. Chapter 31, training and rehabilitation for 
veterans with service-connected disabilities, services and 
necessary assistance are to be provided to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. § 
21.40.  The procedures for providing such assistance to 
veterans are carefully detailed in the implementing 
regulations, to assure equitable treatment for all veterans 
involved in the vocational rehabilitation program.

Initially, the VA must determine, among other things, whether 
achievement of a vocational goal is reasonably feasible for 
the veteran.  This involves 1) identifying a vocational goal, 
2) determining whether the veteran's physical and mental 
conditions permit training for the goal to begin within a 
reasonable time period, and 3) determining whether the 
veteran possesses the necessary educational skills and 
background to pursue the vocational goal or whether he will 
be provided services by the VA to develop such necessary 
educational skills as part of the program.  38 C.F.R. 
§ 21.53.  When it is reasonably feasible for the veteran to 
achieve a vocational goal, an individualized written 
rehabilitation plan (IWRP) will be developed.  38 C.F.R. 
§ 21.57.

The purposes of the IWRP are to 1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability, 2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided, and 3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  
38 C.F.R. § 21.84.

The veteran's progress in reaching the goals of the plan will 
be reviewed and evaluated as scheduled in the plan by the 
case manager and the veteran.  38 C.F.R. § 21.96.  When VA 
staff and the veteran do not reach agreement on the terms and 
conditions of the plan, the veteran may request a review of 
the plan by submitting a written statement to the case 
manager which:  1) requests a review of the plan, 2) details 
his objections to the terms and conditions of the plan.  
38 C.F.R. § 21.98.

As with any rehabilitation program, the successful 
development and implementation of the program depends on the 
full and effective participation of the recipient, with VA 
personnel being responsible for making a reasonable effort to 
inform the veteran and assure his understanding of any 
rehabilitation program or request for additional VA services.  
38 U.S.C.A. § 3111; 38 C.F.R. § 21.362.  When a case manager 
determines that the veteran's conduct and/or cooperation are 
not in conformity with his duty to cooperate, the case 
manager will discuss the situation with the veteran, arrange 
to assist in resolving the problems leading to the veteran's 
unsatisfactory performance, and interrupt the program to 
allow for more intense efforts.  38 U.S.C.A. § 3111; § 38 
C.F.R. § 21.364.  In any case in which such services and 
assistance have been discontinued, the Secretary may 
reinstitute such services and assistance only if the 
Secretary determines that 1) the case of the unsatisfactory 
conduct or cooperation of the veteran has been removed; and 
2) the rehabilitation program which the veteran proposed to 
pursue (whether the same or revised) is suitable to the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. 
§ 3111.

A veteran requesting or being provided services under Chapter 
31 must 1) cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation plan, 2) 
arrange a schedule which allows him or her to devote the time 
needed to attain the goals of the rehabilitation plan, 3) 
seek the assistance of VA staff, as necessary, to resolve 
problems which affect attainment of the goals of the 
rehabilitation plan; 4) conform to procedures established by 
VA governing pursuit of a rehabilitation plan including 
enrollment and reenrollment in a course, securing supplies, 
and other applicable procedures.  38 C.F.R. § 21.362.  When a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be discontinued and he will be 
assigned to "discontinued" status.  38 C.F.R. 
§ 21.198(b)(2).

As noted above, the goal of VA vocational rehabilitation is 
rehabilitation to the point of employability.  Ideally a 
veteran progresses through the program, achieving a new stage 
or "status" after completing the previous stage.  38 C.F.R. 
§ 21.180.  After identifying goals and performing evaluation, 
to include developing an IWRP, the veteran is assigned the 
formal status of "Rehabilitation to the point of 
employability."  This status is terminated upon successful 
completion of the program, leading to a job or a showing of 
employability in the occupational area specified in the IWRP.  
38 C.F.R. § 21.190.

The "rehabilitation to the point of employability" status 
can also be terminated when the veteran fails to cooperate, 
such as a veteran who has been notified of necessary 
arrangements to begin the program, the date the program 
begins and instructions as to the next steps to be taken, but 
1) fails to report and does not respond to initial or 
subsequent follow-up by the case manager, 2) declines or 
refuses to enter the program, or 3) defers induction for a 
period exceeding 30 days beyond the scheduled beginning date 
of the program, except where the deferment is due to illness 
or other sufficient reason.  The status may also be 
terminated when 1) either the veteran or VA interrupts the 
period of rehabilitation to the point of employability, 2) 
either VA or the veteran discontinues the period of 
rehabilitation to the point of employability, 3) the veteran 
reaches his termination date, and there is no basis for 
extension under 38 C.F.R. § 21.44, 4) the veteran's 
entitlement to training and rehabilitation services under 
Chapter 31 is exhausted and there is no basis for extension 
under 38 C.F.R. § 21.78, or 5) service connection for the 
veteran's service-connected disability is severed by VA or he 
or she otherwise ceases to be eligible for vocational 
rehabilitation.  38 C.F.R. § 21.190(e).

Analysis

Service connection is in effect for post traumatic stress 
disorder and has been rated as 50 percent disabling effective 
since 1990.  The veteran was initially accepted into the VA 
vocational rehabilitation program in 1992.  After evaluation 
and formal assessment, a VA counseling psychologist 
determined that he had a serious employment handicap in June 
1992.  At that time he was provided with an informational 
form FL 22-78, in which he was notified that the VA would 
"do everything possible under the law to help you complete 
your training and secure employment.  However, the basic 
responsibility for completing training is yours."  He also 
signed, together with the counseling psychologist and his 
vocational rehabilitation specialist, an instruction sheet, 
which set forth his responsibilities under the program, and 
the specific tasks he was required to accomplish in order to 
ensure his training benefits and continuous pay while in 
training, as well as to prevent overpayment.

The veteran and the counseling psychologist created a 
Rehabilitation Plan in June 1992.  According to the written 
plan, the veteran's goal was to be employed as a chef.  
Toward this end, he was to initially take remedial classes at 
LA Trade Tech, to prepare himself to enter a chef's training 
program.  It was agreed that the VA would pay his tuition and 
a subsistence allowance for his support while he was in the 
program.  In return, the veteran was to maintain his grades 
and attendance and meet with the vocational rehabilitation 
staff at least once a semester.  

In June 1993, the veteran and the counseling psychologist re-
affirmed the agreement as to the second stage of his program, 
the chef's training.  At this point, the counseling 
psychologist added the requirement that the veteran pursue 
adjustment counseling-it was agreed that he could receive 
counseling from a non-VA provider and that the veteran would 
pay for the counseling with his own health insurance policy.  
Additionally, the VA agreed to pay for the veteran to take 
"how to study" courses.  

Review of the records from 1992 and 1993 do not reflect 
smooth progress through the steps outlined in the IWRP, 
however.  The veteran complained about many things and 
demonstrated difficulty in working with the vocational 
rehabilitation staff.  He became focused on a previous denial 
of vocational rehabilitation services in 1979 and was unable 
or unwilling to refocus on his course of study and current 
program.  Vocational rehabilitation staff complained of him 
being abusive on the phone.  It became apparent that he was 
not receiving the private counseling he had agreed to, so the 
vocational rehabilitation staff arranged for him to attend 
anger management classes at the Long Beach VA, but the 
veteran did not attend, providing a fresh excuse each time 
the staff helped him to solve the previous impediment to his 
attendance.  

By August 1994, the veteran had failed to maintain his 
grades, due in part to being repeatedly late for class.  He 
did not accept responsibility for his failing grades, but 
blamed the teacher who would not admit him to class late, and 
blamed the vocational rehabilitation staff for making his 
program difficult.  The vocational rehabilitation staff 
identified a failure to cooperate with authority figures and 
placed him into "interrupted" status on account of his 
unsatisfactory progress.  

The veteran then took the initiative of taking classes on his 
own, without monetary or other support from the VA.  He did 
well in these classes and was consequently approved to resume 
his VA vocational rehabilitation in 1997.  He and the 
counseling psychologist signed a new rehabilitation plan in 
August 1997.  This plan provided that the veteran would take 
one course in computer information under the auspices of the 
VA vocational rehabilitation program, that he would maintain 
satisfactory progress and attendance, and that he would 
maintain counseling and medical services with the Long Beach 
VA Medical Center.  

In October 1997, the veteran's private psychiatrist submitted 
a statement to the VA indicating that he had been attending 
to the veteran since 1996.  He noted that psychotherapy 
assisted the veteran in coping with stress which was 
extremely difficult for him to deal with as he tended to 
become extremely angry and irritable.  He stated that the 
psychotherapy sessions allowed the veteran a focus and place 
to ventilate and deal with the agitation that develops 
without blowing his "short fuse" which he had apparently 
done in the past.  He also noted that the veteran had 
difficulties in dealing with the frustrations inherent to the 
VA bureaucracy.  He concluded the letter by presenting the 
opinion that although the veteran hoped to be able to return 
to a productive life in the future, he remained disabled.  He 
also submitted a copy of a letter which he had prepared 
earlier in support of the veteran's claim for Social Security 
Disability benefits.  In that letter, as well, the 
psychiatrist opined that the veteran was unemployable.

After the veteran completed the computer class, earning a 
passing grade of "C," his IWRP was amended in January 1998 
to provide for meeting the objective of completion of an 
Associate of Arts degree in culinary arts.  The amended IWRP 
was signed by both the veteran and a VA counseling 
psychologist.  In this agreement, the veteran committed to 
maintain satisfactory progress and attendance in school, 
maintain medical services as needed, and to appear for 
regular supervision visits with the vocational rehabilitation 
staff.  The VA would provide tuition, a subsistence 
allowance, and employment assistance to include a jobs club, 
employer contacts, and interviewing techniques.  

Unfortunately, the veteran failed to show for his first day 
of class and was dropped from the class according to school 
policy.  As a result, he was not enrolled on a full-time 
basis and an overpayment was created on his account due to 
the VA's payment of his subsistence allowance at the full-
time rate.  The overpayment is not the subject of the instant 
appeal, however, it is relevant to the current analysis in 
that the correspondence and reports of phone calls contained 
in his file reflect that the veteran spent a large amount of 
his time and energy over the winter term of 1998 contesting 
the overpayment claim.  He also spent an inordinate amount of 
energy in conflict with the VA vocational rehabilitation 
staff and his Congressperson's office over whether he was 
required to return supplies provided by the VA, including a 
set of knives, for the course from which he was dropped.   

An April 1998 statement from the veteran's own treating 
orthopedic surgeon indicates that the veteran had some 
limitations due to his history of knee problems.  
Specifically, the surgeon recommended that he limit any 
prolonged standing, sitting, stair climbing, squatting, or 
kneeling.

The IWRP was subsequently reimplemented in August 1998.  The 
anticipated completion date for the entire program was 
December 1999.

The veteran then re-entered chef school in the Fall of 1998, 
but withdrew from all classes.  The reasons he gives for his 
withdrawal are varied and range from his physical inability 
to perform the demands of class on account of a nonservice-
connected knee disability to his assertion that the VA 
refused to provide him with the correct edition of the 
required textbook to his alternate assertion that he was 
getting bad grades and withdrew to avoid a final failing 
grade.  The evidence of record reflects that the veteran's 
assertion that the VA refused to provide him with the most 
recent edition of the textbook is incorrect, as a copy of the 
written authorization for the purchase of the proper edition 
is contained in the file.  Furthermore, the report of a phone 
contact with the Associate Dean of the Culinary Arts program 
reflects that the veteran had been "doing fine" in his 
classes.  

The record is replete as well with documentation regarding 
the veteran's efforts to get special shoes and other supplies 
paid for by VA in connection with his Fall 1998 classes.  The 
VA agreed to pay for shoes, but the veteran wanted more 
expensive shoes and was not satisfied with the shoes 
provided.  Both the veteran and the vocational rehabilitation 
staff spent a great deal of time and energy on the shoe issue 
between January and  August of 1998:  first the veteran 
requested special orthopedic shoes, then when the orthopedic 
shoes were provided, he claimed they were too heavy and 
aggravated his knee problems.  The record reflects that the 
VA staff researched the class requirements regarding footwear 
and further researched shoe suppliers in connection with the 
veteran's multiple complaints in this issue.  Additional 
authorizations for the purchase of various supplies, 
including chefs' hats, bow ties, pants, shirts, computer 
supplies, and the materials for various cooking projects are 
contained in the record.

After withdrawing from the Fall 1998 classes, the veteran re-
enrolled in January 1999, but again failed to report for the 
first class and again was dropped from the class list.  He 
provided the excuse that his car was blocked by a neighbor 
who parked so as to prevent him from driving away.  

Based upon this second failure to report for class, the VA 
decided to place the veteran's vocational rehabilitation 
program into "interrupted" status.  He was informed of this 
decision in a January 1999 letter, which also informed him 
that he remained eligible for many rehabilitation services 
and encouraged him to utilize those resources.  

In May 1999, after an unproductive vocational rehabilitation 
counseling session with the veteran, the VA determined to 
place the veteran into "discontinued" status and so 
informed the veteran in a letter dated the same month.  The 
written summary of the May 1999 counseling session prepared 
by the counseling psychologist includes the following with 
regard to the veteran's mental difficulties and poor 
attitude:

[The veteran] is service-connected 50% for post 
traumatic stress disorder.  This disorder 
manifests itself in difficulty cooperating with 
persons in authority and in difficulty in the 
management of daily stress.  He frequently 
interprets various situations and personal 
problems as an injustice by others or having been 
caused by others' personal neglect of his 
feelings.  For example, he is easily aroused to 
anger when his needs are not met.  He frequently 
becomes argumentative toward others because they 
appear to oppose his efforts or because they 
disagree with his point of view.  He interprets 
the behavior of others who differ with him, for 
example, as "non-supporting and antagonistic."  
This had become an established pattern of behavior 
at the Regional Office during the veteran's 
vocational participation.  

With regard to the veteran's physical disabilities, the 
report includes the following explanation:

[The veteran] then entered training during the 
Fall 1998 term, but withdrew from all classes due 
to problems related to his knee condition.  New 
medical information was requested and obtained at 
this time that was ambivalent and uncertain about 
the veteran's ability to complete the objective 
because of his physical tolerance.  Furthermore, 
the problem of acceptable orthopedic shoes 
provided the veteran during this term escalated 
uncontrollably one day because of a personality 
conflict with the case manager.  The shoe problem, 
however, was eventually resolved, but the 
veteran's physical capacity remained in question.  

The veteran requested and received another counseling session 
with the vocational rehabilitation staff in July 2000.  His 
record was reviewed and reinstatement into the vocational 
rehabilitation program was denied on account of "his poor 
performance in his major courses" and "his unsuccessful 
attempts to pursue training under Chapter 31."  Due to the 
veteran's enthusiasm, however, the vocational rehabilitation 
staff suggested that he attend school on his own for one 
semester, taking the same introductory culinary arts classes 
for which he had been registered on three different 
occasions, but which he had previously dropped and twice 
failed to show for the first day of class.  If he were to 
successfully complete these classes, the vocational 
rehabilitation staff offered to re-evaluate his claim for 
continued Chapter 31 vocational rehabilitation.  The veteran 
rejected this offer and chose instead to pursue an appeal of 
the decision to place his case into discontinued status.  

In May 2000, the private psychiatrist with whom the veteran 
had been receiving sporadic treatment during the relevant 
time frame submitted a statement in support of the appeal, in 
which he provided the opinion that the veteran's behavior and 
conduct had been appropriate and that at no time had the PTSD 
symptoms of irritability, anger and agitation interfered with 
the veteran's ability to participate or progress in his 
training.  He attributed the veteran's difficulties to "VA 
bureaucrats who have made it difficult for him to continue in 
training."  

The veteran provided sworn testimony during a hearing in 
March 2004.  The crux of his argument was that the vocational 
rehabilitation staff had treated him unfairly.  In support of 
this assertion, he described in detail the episode involving 
his special shoes, and his belief that he had not been 
authorized to purchase the current edition of the text book 
used for his class.  He also discussed being dropped from his  
courses on account of his failure to report for the first day 
of class:  He asserted, for the first time, that he had 
missed the first day of the class in January 1998 because he 
had gone to the VA to see a vocational rehabilitation 
counselor about his shoes.  

It is the responsibility of the Board to assess the 
credibility of the veteran's testimony and written 
statements.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The veteran's hearing testimony is deemed 
helpful to the Board and credible insofar as it comports with 
the medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

However, the Board finds the veteran's testimony that he 
missed the first day of his January 1998 class because he had 
gone to the VA to see a vocational rehabilitation counselor 
about his shoes to be incredible, as this story is not 
supported by the record.  The record contains a January 12, 
1998, report of a phone call from the veteran, the subject of 
which was whether the VA would pay for his parking fees at 
school.  He did not visit the VA that day and did not have an 
appointment to do so.  

Conclusion

In summary, having reviewed the veteran's entire claims file 
and his entire vocational rehabilitation file, the Board 
concludes that the VA vocational rehabilitation staff have 
properly terminated the veteran's participation in the 
vocational rehabilitation program.  The termination was 
appropriate because of unsatisfactory conduct and cooperation 
on the part of the veteran.  See 38 C.F.R. §§ 21.198, 21.362.

It is important to note that the termination of the veteran's 
vocational rehabilitation status in 1999 represents the 
termination of his second opportunity to participate in 
vocational rehabilitation.  His program had previously been 
interrupted in 1994 and he was reinstated into the program 
after taking classes outside of the program and proving that 
he was able to succeed in school.  However, it appears that 
he was much more successful outside of the VA program than 
inside, as after having been reinstated in January 1998, he 
immediately proceeded to get himself dropped from a required 
course because he failed to report for the first day of 
class.  When he re-entered school in the Fall of 1998, he 
attended class and managed "fine" performance, according to 
the Associate Dean of his program, yet withdrew from his 
courses.  It was not until the veteran repeated his earlier 
mistake of failing to report for the first day of class in 
1999 that the VA interrupted his program a second time.  
Having made the mistake once, he was on full notice of the 
consequences of failing to report for the first day of class.

According to the veteran's treating psychiatrist, the 
veteran's difficulties revolve around the VA bureaucracy, 
rather than in a more general inability to interact 
productively with people.  The psychiatrist also expressed 
the opinion that the veteran is unemployable.  The Board is 
only able to review evidence pertaining to the veteran's 
interactions with the VA, but his VA files contain plenty of 
such evidence, including the veteran's own statements, and 
the VA's counseling reports, much of it summarized above.  
The evidence in his files reflects repeated unwillingness on 
the part of the veteran to accept responsibility for his 
actions and repeated attempts to place the blame on the VA 
vocational rehabilitation staff.  The evidence of record also 
reflects that he failed to conform to procedures established 
by VA, including failing to report to the first day of class 
on two occasions, and withdrawing from his classes without 
adequate reason, or at least without a documented reason on 
another occasion.  After these events, it cannot be said that 
the veteran has a reasonable feasibility of achieving a 
vocational goal within the meaning of the implementing 
regulations.  The Board therefore holds that the actions of 
the VA in terminating the veteran's participation in the 
vocational rehabilitation program were taken after affording 
the veteran multiple opportunities and offering him the 
assistance required by law and must therefore be upheld.


ORDER

Continuing VA vocational rehabilitation training is denied.




	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


